818 F.2d 31
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry COOPER, Plaintiff-Appellant,v.KNOX COUNTY JAIL, Federal Bureau of Investigation, andUnited States Marshal, Defendant-Appellee.
No. 86-6232.
United States Court of Appeals, Sixth Circuit.
May 13, 1987.

Before KEITH, KENNEDY and NORRIS, Circuit Judges.

ORDER

1
This pro se appellant seeks review of an order of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Appellant has also filed a motion for the appointment of counsel.  The case has now been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs filed by the parties, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in both the magistrate's report and recommendation and the district court's memorandum and order, the motion for appointment of counsel is hereby denied and the district court's final order entered November 13, 1986, is hereby affirmed.  Rule 9(b), Rules of the Sixth Circuit.